                                       Susman Godfrey l.l.p.
                                       a r e gi st ered li mited li abilit y p artnership
                                                          SUIT E 3800
                                                     1 2 0 1 T H IR D A V EN U E
                                          SEATTLE, WASHINGTON 9 8 101 -30 00
                                                        (206) 516-3880
                                                      FAX (206) 516-3883
                                                    www.susmangodfrey.com
                                                        __________
        Suite 5100                                       Suite 1400                                     32nd Floor
  1000 Louisiana Street                           1900 Avenue of the Stars                     1301 Avenue of the Americas
Houston, Texas 77002-5096                    Los Angeles, California 90067-6029               New York, New York 10019-6023
     (713) 651-9366                                   (310) 789-3100                                 (212) 336-8330
       __________                                        __________                                     __________

                                 Alex Aiken                                                 E-Mail AAiken@susmangodfrey.com
                       Direct Dial (206) 505-3813



          May 21, 2021

          Via ECF

          Hon. Sarah L. Cave
          Daniel Patrick Moynihan United States Courthouse
          500 Pearl St.
          New York, NY 10007-1312

          Re:       Bernstein v. Cengage Learning, Inc., Case No. 1:19-cv-07541-ALC-SLC
                    – Joint Request for Adjournment of May 24, 2021 Status Conference

          Dear Magistrate Judge Cave:

                  Plaintiffs in the above-captioned action write, with the consent of defense
          counsel, to respectfully request that the Court adjourn the telephonic conference set
          for Monday, May 24, 2021, at 11:00am. See Dkt. 89. The parties have met and
          conferred concerning the issues raised at the April 7, 2021 discovery conference
          and described in the Court’s April 7, 2021 Order. In particular, the parties have
          discussed issues relating to matching publishing agreements to works available on
          MindTap. See Dkt. 89. The parties continue to discuss and work through those
          issues and Plaintiffs believe it would be helpful to have additional time to do so.
          While the Court’s Individual Practices generally require requests for adjournment
          be made more than 72 hours in advance of the scheduled conference, Plaintiffs
          believe it would be a more efficient and productive use of time and resources for
          the parties to further meet and confer rather than having a conference at this time.

                  Plaintiffs therefore respectfully request that the Court adjourn the May 24,
          2021 conference until Wednesday, June 16, Thursday, June 17, or a date convenient
          for the Court. No previous requests for an adjournment of this conference have
          been made.
May 21, 20211
Page 2



Respectfully submitted,        The parties' letter-motion seeking an adjournment of
                               the May 24, 2021 status conference (ECF No. 105) is
                               GRANTED, and the conference is ADJOURNED to
                               Wednesday, June 16, 2021 at 2:00 pm on the Court's
                               conference line. The parties are directed to call (866)
                               390-1828; access code: 380-9799, at the scheduled
Alexander W. Aiken             time.
Cc:    All counsel or record   The Clerk of Court is respectfully directed to close ECF
                               No. 105.

                               SO-ORDERED 5/21/2021
